                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               NORTHERN DIVISION


SECURITIES AND EXCHANGE                       :
COMMISSION,                                   :
                                              :
       Plaintiff,                             :
                                              :
v.                                            :        CIVIL ACTION NO. 2:19-cv-702-TFM-C
                                              :
JAMES WALLACE NALL, III, et al.,              :
                                              :
       Defendants.                            :

             FINAL JUDGMENT AS TO DEFENDANT WALTER VICE TUTT

       The Securities and Exchange Commission having filed a Complaint and Defendant Walter

Vice Tutt (“Walter Tutt”) having entered a general appearance; consented to the Court’s

jurisdiction over Defendant and the subject matter of this action; consented to entry of this Final

Judgment without admitting or denying the allegations of the Complaint (except as to jurisdiction);

waived findings of fact and conclusions of law; and waived any right to appeal from this Final

Judgment:

                                                  I.

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant Walter

Tutt is permanently restrained and enjoined from violating, directly or indirectly, Section 10(b) of

the Securities Exchange Act of 1934 (the “Exchange Act”) [15 U.S.C. § 78j(b)] and Rule 10b-5

promulgated thereunder [17 C.F.R. § 240.10b-5], by using any means or instrumentality of

interstate commerce, or of the mails, or of any facility of any national securities exchange, in

connection with the purchase or sale of any security:

       (a)     to employ any device, scheme, or artifice to defraud;



                                            Page 1 of 4
       (b)     to make any untrue statement of a material fact or to omit to state a material fact

               necessary in order to make the statements made, in the light of the circumstances

               under which they were made, not misleading; or

       (c)     to engage in any act, practice, or course of business which operates or would

               operate as a fraud or deceit upon any person,

       by: (i) buying or selling a security of any issuer, on the basis of material nonpublic

       information, in breach of a fiduciary duty or other duty of trust or confidence that is owed

       directly, indirectly, or derivatively, to the issuer of that security or the shareholders of that

       issuer, or to any other person who is the source of the information; or (ii) by communicating

       material nonpublic information about a security or issuer, in breach of a fiduciary duty or

       other duty of trust or confidence, to another person or persons for purposes of buying or

       selling any security.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s

officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).

                                                  II.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant Walter

Tutt is liable for disgorgement of $43,955.32, representing profits gained as a result of the conduct

alleged in the Complaint, together with prejudgment interest thereon in the amount of $6,264.50,

and a civil penalty in the amount of $43,955.32 pursuant to Section 21(d)(3) of the Exchange Act




                                             Page 2 of 4
[15 U.S.C. § 78u(d)(3)]. Defendant shall satisfy this obligation by paying $94,175.14 to the

Securities and Exchange Commission within 30 days after entry of this Final Judgment.

        Defendant may transmit payment electronically to the Commission, which will provide

detailed ACH transfer/Fedwire instructions upon request. Payment may also be made directly

from     a     bank       account    via     Pay.gov       through    the     SEC      website      at

http://www.sec.gov/about/offices/ofm.htm. Defendant may also pay by certified check, bank

cashier’s check, or United States postal money order payable to the Securities and Exchange

Commission, which shall be delivered or mailed to

       Enterprise Services Center
       Accounts Receivable Branch
       6500 South MacArthur Boulevard
       Oklahoma City, OK 73169

and shall be accompanied by a letter identifying the case title, civil action number, and name of

this Court; Walter Tutt as a defendant in this action; and specifying that payment is made pursuant

to this Final Judgment.

       Defendant shall simultaneously transmit photocopies of evidence of payment and case

identifying information to the Commission’s counsel in this action. By making this payment,

Defendant relinquishes all legal and equitable right, title, and interest in such funds and no part of

the funds shall be returned to Defendant. The Commission shall send the funds paid pursuant to

this Final Judgment to the United States Treasury.

       The Commission may enforce the Court’s judgment for disgorgement and prejudgment

interest by moving for civil contempt (and/or through other collection procedures authorized by

law) at any time after 30 days following entry of this Final Judgment]. Defendant shall pay post

judgment interest on any delinquent amounts pursuant to 28 U.S.C. § 1961.




                                             Page 3 of 4
                                                III.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Consent is

incorporated herein with the same force and effect as if fully set forth herein, and that Defendant

shall comply with all of the undertakings and agreements set forth therein.

                                                IV.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, solely for purposes

of exceptions to discharge set forth in Section 523 of the Bankruptcy Code, 11 U.S.C. §523, the

allegations in the complaint are true and admitted by Defendant Walter Tutt, and further, any debt

for disgorgement, prejudgment interest, civil penalty or other amounts due by Defendant under

this Final Judgment or any other judgment, order, consent order, decree or settlement agreement

entered in connection with this proceeding, is a debt for the violation by defendant of the federal

securities laws or any regulation or order issued under such laws, as set forth in Section 523(a)(19)

of the Bankruptcy Code, 11 U.S.C. §523(a)(19).

                                                 V.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall

retain jurisdiction of this matter for the purposes of enforcing the terms of this Final Judgment.

                                                VI.

There being no just reason for delay, pursuant to Rule 54(b) of the Federal Rules of Civil

Procedure, the Clerk is ordered to enter this Final Judgment forthwith and without further notice.

       DONE and ORDERED this 3rd day of October 2019.

                                              /s/ Terry F. Moorer
                                              TERRY F. MOORER
                                              UNITED STATES DISTRICT JUDGE




                                            Page 4 of 4
